 

| 1:17-cr-001f CONE PofumfZos Fils J104/20 Page 1 of 3

 

Cas
» 4
% U.S. Department of Justice

United States Attorney

District of Maryland
Leo Jd, Wise ; Suite 400 DIRECT: 410.209-4909
Assisian: Unirett Stores Attorney 36 S. Charles Street MAIN: 410-209-4800
Leo, Wise@usdbj.gov Baltimore, MD 21201-3119 FAX: 410-962-3091

March 7, 2017

Justin Eisele
Seddiq Law Firm
14452 Old Mill Road, Suite 201

Upper Ma

Dear Cou

iv
in this cas

riboro, MD 20772

Re: Discovery Agreement
United States v. Marcus Roosevelt Taylor
Criminal NO. IKB-17-0106

nsel:

vrite to set forth the conditions on which the Government is willing to make discovery
ie. Under Rule 16 of the Federal Rules of Criminal Procedure, discovery is to be given

.. "upon request", and I understand that you do request discovery. Therefore, I also request

discovery

The Gove
basis:

1.

pursuant to Rule 16(b).

tmment will provide discovery pursuant to and as defined in Rule 16 on the following

Upon signing this agreement, the Government shall provide you with Rule 16
discovery currently in its possession and with additional discovery, as it becomes
available, on a rolling basis.

Jencks materia! as defined in 18 U.S.C. § 3560, along with related Gigiio material
such as witness’ plea agreements, criminal convictions and prior inconsistent
statements, will be provided no later than 2 weeks prior to any trial in which your
client is a defendant. Brady material which is not otherwise included in the Rule 16,
Jencks or Giglio material referred to above will be provided if and when discovered.
Jencks material is defined for purposes of this agreement in accordance with the
specific provisions of 18 U.S.C. § 3500. Jencks material is given on agreement that
reciprocal Rule 26.2 material will be provided by you at the same time I provide
Jencks material.

 
Case 1:17-cr-00106-CCB Document 615-7 Filed 11/04/20 Page 2 of 3

 

Since this case may involve tape recorded conversations, call summaries and draft
transcripts may have been prepared for some conversations. Available call summaries
and draft transcripts which are provided to counsel or any other attomey are intended
solely to serve as an aid to such counsel. The government does not warrant the
correctness of any summary, draft transcript or other draft document and counsel
agrees not to use said documents for any purpose at the trial of this matter, including,
but not limited to, use in cross-examination of the government’s witnesses. The
government will provide final transcripts to phone conversations it will use at trial no
later than one week days before the commencement of jury selection.

The government agrees that at the same time that it provides Rule 16 material, it will
| provide notice of the existence of alleged other crimes, wrongs or acts committed by

your client pursuant to Rule 404(b) of the Federal Rules of Evidence, along with
copies of all physical and documentary evidence believed by the government to fall
within the ambit of Rule 404(b) which the government intends to introduce at trial in
its case-in-chief. The government acknowledges its continuing duty to disclose Rule
404(b) evidence as it is recognized as such after the time period in which the
government has provided Rule 16 material.

The government reserves the right to provide jater notice of Rule 404(b) and Rule 16
material if the government believes that disclosure of such information will pose a
security risk to any witness. As to any such witness, the government will disclose all
Jencks material and all Rule 404(b) evidence at the same time.

All discovery is provided on the condition that counsel will not give copies of this
material to the client or to anyone outside counsel's office, absent prior approval of
this office. Counsel may of course review this material with the client at any time or
place, and may provide copies to any expert consulted by the defense. If copies are
provided to an expert, defense counsel must instruct the expert that further disclosure
of the documents is prohibited absent prior approval of this office.

Should counsel file any routine motion with the Court which seeks discovery
pursuant to Rule 16 or Brady, then this discovery agreement will be void, and the
Government is not bound by any of the provisions herein. Specifically, Jencks and
Giglio material may not be provided until the first day of trial if the defendant should
file such a motion.

Should counsel file any motion with the Court which seeks material under the Jencks
Act, then this agreement is void and Jencks and Giglio material may not be provided
until the first day of trial.

The Government may be providing, as a courtesy, material which is not discoverable
under Rule 16, Jencks, Giglio or Brady. The fact that certain non-discoverable
materials are provided in no way obligates the Government to provide all non-
discoverable materials, and the fact that certain non-discoverable materials are
Case 1:17-cr-00106-CCB Document 615-7 Filed 11/04/20 Page 3 of 3

provided should never be taken as a répresentation as to the existence or non-
existence of any other non-discoverable materials.

 

 

10. | Please note that it is the policy of this Office that the government will not stipulate to
a three level reduction in offense level pursuant to §3E1.1 of the United States
Sentencing Guidelines unless the defendant has entered into a signed written plea
agreement with the government on or before the date set for the filing of pretrial
motions.

Please|indicate your consent to this discovery agreement by signing and returning to me a
copy of this letter. 1 urge you to call or write me with any questions that arise, as we may be able
to resolve any questions without the filing of motions and responses with the Court.

Very truly yours,

Rod J. Rosenstein

United States Attorney

By: __ _.

Leo J. Wise

Derek Hines

Assistant United States Attornéys
_ NS
Justin Eisdld Fo. ~
Counsel for Defendant

 
